       Case 3:19-cv-00273 Document 10 Filed on 12/26/19 in TXSD Page 1 of 3




David L. Barron
Direct Phone 713-750-3132
dbarron@cozen.com


                                             December 26, 2019

VIA ECF

Honorable Judge Jeffrey V. Brown
U.S. District Court for the Southern District of Texas
Galveston Division
601 Rosenberg
Galveston, TX 77550

         Re:       Waggoner v Circor International, Inc.; Civil Act. No. 3:19-cv-00273
                   U.S.D.C. Southern District of Texas, Galveston Division

Your Honor:

       I write to you on behalf of Plaintiff Jerry Waggoner, in the above-captioned matter,
pursuant to the September 11, 2019, Notice of Reassignment issued by the Clerk, and Magistrate
Judge Edison’s court procedure 6(B).

        This matter involves restrictive covenants that directly impact Waggoner’s ability to
work and earn a living. Circor has threatened Waggoner with enforcement of restrictive
covenants that would prevent him from doing any job, for any competitor, anywhere in the
world, for two years, or from soliciting any of Circor’s customers. Waggoner has no
recollection of signing any such agreement, and promptly seeks to file his Motion for Summary
Judgment now, a mere four days after Circor provided its Rule 26 documents which,
incidentally, prove Waggoner did not sign any agreement containing restrictive covenants. Since
Circor is holding enforcement of the covenants over Waggoner’s head, prompt resolution of the
issues outlined herein and in Waggoner’s anticipated motion is critical.

         The basis for Waggoner’s anticipated motion can be summarized as follows:

        Plaintiff Jerry Waggoner (currently 62 years old) has worked for nearly 40 years in the
petrochemical refining industry, with particular focus in the fluid catalytic cracking and delayed
coking spaces. Without any formal education in the field, Waggoner worked his way up literally
from the bottom by doing entry-level maintenance and turnaround work at the Valero Texas City
refinery, and eventually advancing to operations manager over the entire facility in 2001. There
he was personally tasked with building and commissioning the entire reconfigured unit, which he
oversaw and operated for 7 years. After doing so, Waggoner transitioned to a position with
Foster Wheeler, an engineering, procurement, and construction firm, where he continued his

                                     1221 McKinney Suite 2900 Houston, TX 77010
                            832.214.3900   800.448.8502    832.214.3905 Fax       cozen.com
      Case 3:19-cv-00273 Document 10 Filed on 12/26/19 in TXSD Page 2 of 3
Honorable Judge Jeffrey V. Brown
Waggoner v Circor International, Inc
Civil Action No. 3:19-cv-00273
December 26, 2019
Page 2
_______________________________________

work in the fluid catalytic cracking and delayed coking fields, providing technical assistance to
refineries in planning, constructing, and commissioning facilities. Through Valero and Foster
Wheeler, Waggoner developed many industry contacts, including vendors like Delta Valve (aka
Defendant Circor International, Inc.).

        After leaving Foster Wheeler in 2012, and working as an independent consultant for a
period of time – and after 35 years in the industry – Waggoner was approached by Delta Valve to
help them set up and run an aftermarket business, providing maintenance to Delta Valve
products already installed. Waggoner was hired for that position in 2015, without ever being
asked to sign any sort of non-compete or non-solicit agreement. Waggoner did not sell products
or services, did not negotiate pricing, and did not design products. He simply provided services
to those refinery facilities that needed maintenance on their existing Circor hardware. After
Delta Valve was bought by Circor in 2016, the business fell off significantly. The company laid
off a number of employees, cut compensation to existing employees, all while saddling those
remaining (like Waggoner) with additional duties.

       In 2017, Waggoner received an email asking him to “accept” Circor stock options, which
he did by following the prompts and instructions provided to him by Circor’s third party
administrator. Waggoner was not asked to review or acknowledge the contents of any
corresponding documents related to those options, and never received a copy of an agreement
containing restrictions on competition.

        In 2019, Circor’s business continued to suffer, and management threatened to terminate
Waggoner unless he accepted a demotion. In February 2019, Waggoner resigned. Only a few
days later Waggoner received a letter for Circor’s counsel, disclosing to him for the first time the
existence of certain restrictive covenants that were buried in a Restricted Stock Unit Agreement
associated with the Circor stock options Waggoner accepted in 2017, worth only approximately
$2,900.

        According to Circor, pursuant to these restrictive covenants, Waggoner is precluded for
two full years from doing literally any job, anywhere in the world, for any company that
manufactures products that compete with Circor’s, and cannot solicit any company that did
business with Delta Valve while Waggoner was with the company. It is difficult to conceive of a
broader restrictive covenant than a two year, worldwide, industrywide ban on competition or
solicitation by Waggoner. Waggoner did not knowingly agree to these restrictive covenants and
did not receive the consideration offered in exchange. These boilerplate, blanket covenants reach
farther and longer than necessary to protect any sort of legitimate business interest, and there was
apparently no attempt to limit their scope in any way. Pursuant to Texas Business & Commerce
Code §15.51, these covenants are unenforceable as written, or alternatively, must be substantially
reformed before they are enforced. Regardless, Circor’s attempt to enforce them entitles
Waggoner to costs and fees under §15.51.
       Case 3:19-cv-00273 Document 10 Filed on 12/26/19 in TXSD Page 3 of 3
Honorable Judge Jeffrey V. Brown
Waggoner v Circor International, Inc
Civil Action No. 3:19-cv-00273
December 26, 2019
Page 3
_______________________________________

       Waggoner intends to file a Motion for Summary Judgment, pursuant to Federal Rule of
Civil Procedure 56, seeking a declaration that the covenants are unenforceable, or alternatively
(and only to the extent Circor shows is necessary) the covenants must be substantially reformed,
which will likely moot the lawsuit since almost one year has already passed. Waggoner is also
seeking costs and fees under Texas Business & Commerce Code §15.51.

       Every day that passes is a day that Waggoner cannot pursue his career and delay of the
adjudication of his motion directly benefits Circor. No discovery is necessary in this case as the
evidence necessary to prove the enforceability of the Circor agreement is exclusively in the
possession of Circor.

       The undersigned has conferred with counsel for Circor, and Circor is opposed to the
proposed motion.

        Plaintiff Jerry Waggoner is appreciative of the Court’s consideration, and the undersigned
is available for a telephone conference to discuss the foregoing, should the Court determine that
it would be necessary to do so before filing.

                                             Sincerely,



                                             David L. Barron

DLB:lrj

c:       Travis J. Odom (via email: todom@littler.com)



44174903\4
